                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 William Kimble Jr,                      )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:18-cv-00353-FDW
                                         )
                   vs.                   )
                                         )
 Hilda R. Acord, et al.,                 )

              Defendants.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 30, 2019 Order.

                                                September 30, 2019
